Disciplinary Proceeding. This matter coming on for consideration by the Court upon Petition for automatic reinstatement of Harold E. Mott, and the Court having considered said petition and having been advised by the Disciplinary Board that the petition should be granted; NOW, THEREFORE, IT IS ORDERED that the Petition for Reinstatement of Harold E. Mott be and the same is hereby granted, and the said Harold E. Mott be and he hereby is reinstated to membership in the State Bar of New Mexico on inactive status.